DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant’s amendment filed April 28, 2022, is entered.  Applicant amended claims 1-7.
Applicant’s supplemental amendment filed July 13, 2022, is also entered.  Applicant further amended claims 1, 2 and 5 and cancelled claims 3, 4, 6 and 7.
(2)
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dr.rer.nat. Ananda Rama Krishnan Selvaraj. Ph.D. on July 13, 2022.
The application has been amended as follows:
IN THE CLAIMS:
1.         A lyotropic ferroelectric discotic liquid crystal electrolyte composition for improving power conversion efficiency of ferroelectric solar cells, wherein the composition consists of3SO2]2N).


5.         
a first layer of n-type inorganic semiconductor deposited on conductive fluorine doped tin oxide (FTO) glass:
wherein the inorganic n-type semiconductor includes nano-crystalline TiO2 with particle size of 20 nm and a thin layer thickness of 10 µm;
a second thin layer of light absorbing inorganic sensitizer deposited above the first layer;
wherein the titania FTO glass is soaked in the inorganic sensitizer and
a third layer consisting of the lyotropic ferroelectric discotic liquid crystal electrolyte of claim 1
a fourth layer of reflective platinum deposited FTO glass configured to act as a photo cathode.


(3)
Allowable Subject Matter
Claims 1, 2 and 5 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims in such a manner that a rejection under 35 U.S.C. Sec. 102 or Sec. 103 would be proper.
The prior art of record, individually or in combination, fails to teach or fairly suggest a lyotropic ferroelectric discotic liquid crystal electrolyte composition consisting of achiral HAT6, t-bPy and Li[CF3SO2]2N, as required by claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
(4)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597. The examiner can normally be reached Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELI S MEKHLIN/Primary Examiner, Art Unit 1759